PER CURIAM.
The primary issue for determination is whether appellee/developer Grove Towers, Inc. violated the registration and disclosure requirements of the Interstate Land Sales Act [ILSA], 15 U.S.C. §§ 1701-1720 (1982) (effective June 1, 1979), by failing to furnish a property report to appellant/purchaser Getray Investments, N.V. prior to the signing of the purchase and sale contract. The issue presented here has been thoroughly addressed by this court in a recently published opinion, Grove Towers, Inc. v. Lopez, 467 So.2d 358 (Fla. 3d DCA 1985), which answered the question adversely to appellee’s contention. We reverse upon the authority of Grove Towers, Inc. v. Lopez and remand for further proceedings.